Motion granted and Order filed April 28, 2022.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00209-CV
                                    ____________

    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
                    TEXAS, Appellant

                                          V.

                          KAREN SIMMONS, Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-75783

                                     ORDER
      Appellant has not timely paid the appeal filing fee. The court previously
notified appellant that the fee must be paid on or before April 11, 2022, or else the
court may dismiss the appeal. Before the court is appellant’s motion for leave to pay
late filing fee, in which appellant requests leave to pay its past-due filing fee of
$205.00 on April 14, 2022. As of the date of this order, however, the filing fee
remains unpaid.

      Appellant’s motion for leave to file a late appeal filing fee is granted, and
appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk of this
court on or before May 19, 2022. If appellant fails to pay the fee by that deadline,
the appeal may be dismissed for want of prosecution.

                                  PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                         2